Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 1 of 14 PagelD #: 1148

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

SAMSUNG ELECTRONICS CoO., LTD., )
)
Plaintiff, )
)
V. ) C.A. No. 15-1059-CFC
IMPERIUM IP HOLDINGS (CAYMAN), LTD,
Defendant. '
PROPOSED! SCHEDULING ORDER
This ih day of May , 2028, the Court having conducted an initial

Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties
having determined after discussion that the matter cannot be resolved at this
juncture by settlement, voluntary mediation, or binding arbitration:

IT IS ORDERED that:

l, Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the
parties, the parties shall make their initial disclosures required by Federal Rule of
Civil Procedure 26(a)(1) on June 5, 2020.

2. Joinder of Other Parties and Amendment of Pleadings. All motions to
join other parties, and to amend or supplement the pleadings, shall be filed on or

before July 15, 2020.

 

 

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 2 of 14 PagelD #: 1149

3, Discovery.

a. Discovery Cut Off. All discovery in this case shall be initiated
so that it will be completed on or before February 1, 2021.
b. Document Production. Unless otherwise agreed to by the
parties, document production shall be completed on or before December 4, 2020.
C. Requests for Admission. A maximum of 75 requests for
admission are permitted for each side.
d. Interrogatories. A maximum of 25 interrogatories, including
contention interrogatories, are permitted for each side.
€. Depositions.
1. Limitation on Hours for FACT Deposition Discovery.
Each side is limited to a total of 35 hours of taking testimony by deposition upon
oral examination.
ii. Location of Depositions. Any party or representative
(officer, director, or managing agent) of a party filing a civil action in this District
Court must ordinarily be required, upon request, to submit to a deposition at a
place designated within this District. Exceptions to this general rule may be made
by order of the Court or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

having filed an action in this Court for the purpose of this provision.
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 3 of 14 PagelD #: 1150

The parties, however, recognize that the COVID-19 pandemic introduces
difficulties in the discovery process, particularly for depositions. In view of this,
the parties agree to the following. The parties will work in good faith to
accommodate safety concerns and to comply with restrictions and advisories,
including from the Court as well as Federal, state, local, and foreign governments
affecting counsel, the parties, and deponents. The parties agree that any deposition
of any witness, wherever located, will be taken by video, unless otherwise agreed
upon. The parties will not be required to produce foreign witnesses for deposition
in the United States and there is no requirement that any witness, reporter,
attorney, or supporting personnel travel for the purpose of taking, defending, or
recording a deposition. The parties will work in good faith to schedule any
deposition at a date and time that is mutually agreeable.

In the unlikely event that a deposition is required to be held in the Republic
of Korea or Japan, there is no requirement that the deposition be held at the United
States Embassy or any other governmental location.

4, The party taking the deposition shall be responsible for paying for an
interpreter. If a party being deposed wishes to have a check translator present,
however, the party being deposed will be responsible for paying that check

translator. For third-party depositions, the party that noticed the deposition will be

 

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 4 of 14 PagelD #: 1151

responsible for paying for an interpreter, and the other party will be responsible for
paying the cost of a check translator, if applicable.

5. Pinpoint Citations. Pinpoint citations are required in all briefing,
letters, and concise statements of facts. The Court will ignore any assertions of
controverted facts and controverted legal principles not supported by a pinpoint
citation to, as applicable: the record, an attachment or exhibit, and/or case law or
appropriate legal authority. See United States v. Dunkel, 927 F.2d 955, 956
(“Judges are not like pigs, hunting for truffles buried in briefs.”),

6. Application to Court for Protective Order. The Court has already
entered a protective order for this case. Dkt. No. 96. Disputes Relating to Discovery

Shall be teferred pr Magrthrate Ivdse Burke,
Matters and Protective Orders—Should counsel find they are unable to resolve

   
  
     
   
   
   
  
  
  

dispute relating to a discovery matter or protective order, the parties sha contact
the Court’s Case Manager to schedule an in-person conference/argument.

a. Unless otherwise ordered, by no laterthan 72 hours prior to the
conference/argument, the party seeking relief shatf file with the Court a letter, not
to exceed 750 words pages, outlining thgSsues in dispute and the party’s position
on those issues. The party shall stfbmit as attachments to its letter (1) an averment
of counsel that the parties‘made a reasonable effort to resolve the dispute and that
such effort included oral communication that involved Delaware counsel for the

parttiesand (2) a draft order for the Court’s signature that identifies with
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 5 of 14 PagelD #: 1152

 
  
  
  
     
  
  
  
  
   

specificity the relief sought by the party. The party shall file conetrrently with its
letter a motion that in no more than one paragraph sets forth the relief sought. The
motion also shall have attached to it the draft order f6r the Court’s signature that
identifies with specificity the relief sought byshe party.

b. By no later than 48 héurs prior to the conference/argument, any
party opposing the application for yélief may file a letter, not to exceed 750 words,
outlining that party’s reasons for its opposition.
C. Two hérd copies of the parties’ letters and attachments must be
ithin one hour of e-filing the document(s). The hard copies
shall comply wit} paragraphs 4, 9, and 16 of this Order.

a motion concerning a discovery matter or protective order is filed
without leave of the Court that does not comport with the procedures set forth in this
paragy4ph, the motion will be denied without prejudice to the moving party’s right to
bring the dispute to the Court through the procedures set forth in this paragraph.

8. Papers Filed Under Seal. When filing papers under seal, counsel shall
deliver to the Clerk an original and two copies of the papers. A redacted version of
any sealed document shall be filed electronically within seven days of the filing of
the sealed document.

9. Hard Copies. The parties shall provide to the Court two hard copies of

all letters filed pursuant to paragraph 6 of this Order, all briefs, and any other

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 6 of 14 PagelD #: 1153

document filed in support of any such letters and briefs (i.e., the concise statement
of facts filed pursuant to paragraph 11 of this Order, appendices, exhibits,
declarations, affidavits, etc.). This provision also applies to papers filed under seal.
Exhibits and attachments shall be separated by tabs. Each exhibit and attachment
shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical
measures to avoid filing multiple copies of the same exhibit or attachment. The
parties should highlight the text of exhibits and attachments they wish the Court to
read. The parties are encouraged to include in an exhibit or attachment only the
pages of the document in question that (1) identify the document (e.g., the first
page of a deposition transcript or the cover page of a request for discovery) and (2)
are relevant to the issue(s) before the Court.

10. Disclosure of Expert Testimony.

a. Expert Reports. For the party who has the initial burden of
proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert
testimony is due on or before December 18, 2020. The supplemental disclosure to
contradict or rebut evidence on the same matter identified by another party is due
on or before January 22, 2021. No other expert reports will be permitted without
either the consent of all parties or leave of the Court. Along with the submissions

of the expert reports, the parties shall advise of the dates and times of their experts’
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 7 of 14 PagelD #: 1154

availability for deposition. Depositions of experts shall be completed on or before
February 19, 2021.

b. Objections to Expert Testimony. To the extent any objection to
expert testimony is made pursuant to the principles announced in Daubert v.
Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of
Evidence 702, it shall be made by motion no later than the deadline for dispositive
motions set forth herein, unless otherwise ordered by the Court.

11. Case Dispositive Motions.

a. No Early Motions Without Leave. All case dispositive motions
and the opening briefs and affidavits supporting such motions shall be served and
filed on or before March 8, 2021, responses shall be served on or before April 8,
2021, and replies shall be served on or before April 22, 2021. No case dispositive
motion under Rule 56 may be filed more than ten days before this date without
leave of the Court.

b. Motions to be Filed Separately. A party shall not combine into
a single motion multiple motions that rely in whole or in part on different facts.

C. Concise Statement of Facts Requirement. Any motion for
summary judgment shall be accompanied by a separate concise statement detailing
each material fact as to which the moving party contends that there are no genuine

issues to be tried that are essential for the Court’s determination of the summary

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 8 of 14 PagelD #: 1155

judgment motion (not the entire case).' A party must submit a separate concise
statement of facts for each summary judgment motion. Any party who opposes the
motion shall file and serve with its opposing papers a separate document
containing a single concise statement that admits or disputes the facts set forth in
the moving party’s concise statement, as well as sets forth all material facts as to
which it is contended there exists a genuine issue necessary to be litigated.

d. Focus of the Concise Statement. When preparing the separate
concise statement, a party shall reference only the material facts that are absolutely
necessary for the Court to determine the limited issues presented in the motion for
summary judgment (and no others), and each reference shall contain a citation to a
particular affidavit, deposition, or other document that supports the party’s
interpretation of the material fact. Documents referenced in the concise statement
may, but need not, be filed in their entirety if a party concludes that the full context
would be helpful to the Court (e.g., a deposition miniscript with an index stating
what pages may contain key words may often be useful). The concise statement
shall particularly identify the page and portion of the page of the document
referenced. The document referred to shall have relevant portions highlighted or

otherwise emphasized. The parties may extract and highlight the relevant portions

 

' The party must detail each material fact in its concise statement of facts. The
concise statements of facts play an important gatekeeping role in the Court’s
consideration of summary judgment motions.

-8-
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 9 of 14 PagelD #: 1156

of each referenced document, but shall ensure that enough of a document is
attached to put the matter in context. If a party determines that an entire deposition
transcript should be submitted, the party should consider whether a miniscript
would be preferable to a full-size transcript. If an entire miniscript is submitted,
the index of terms appearing in the transcript must be included, if it exists. When
multiple pages from a single document are submitted, the pages shall be grouped in
a single exhibit. Concise statements of fact shall comply with paragraphs 4, 9, and
16 of this Order.

e. Word Limits for Concise Statement. The concise statement in
support of or in opposition to a motion for summary judgment shall be no longer
than 1,500 words.

f. Affidavits and Declarations. Affidavits or declarations setting
forth facts and/or authenticating exhibits, as well as exhibits themselves, shall be
attached only to the concise statement (i.e., not briefs).

g. Scope of Judicial Review. When resolving motions for
summary judgment, the Court shall have no independent duty to search and
consider any part of the record not otherwise referenced in the separate concise
statements of the parties. Further, the Court shall have no independent duty to
review exhibits in their entirety, but rather will review only those portions of the

exhibits specifically identified in the concise statements. Material facts set forth in

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 10 of 14 PagelD #: 1157

the moving party’s concise statement will be deemed admitted unless controverted
by a separate concise statement of the opposing party.

12. Applications by Motion. Except as otherwise specified herein, any
application to the Court shall be by written motion. Any non-dispositive motion
should contain the statement required by Local Rule 7.1.1.

13. Pretrial Conference. On Juae 3 0, 202! |. the Court will holda

 

Rule 16(e) final pretrial conference in court with counsel beginning at 3°° » .m.
The parties shall file a joint proposed final pretrial order in compliance with Local

Rule 16.3(c) no later than 5:00 p.m. on June 1, 262/ [21 days before

 

the Pretrial Conference]. Unless otherwise ordered by the Court, the parties shall
comply with the timeframes set forth in Local Rule 16.3(d) for the preparation of
the proposed joint final pretrial order.

14. Motions in Limine. Motions in limine shall not be separately filed. All
in limine requests and responses thereto shall be set forth in the proposed pretrial
order. Each party shall be limited to three in limine requests, unless otherwise
permitted by the Court. The in limine request and any response shall contain the
authorities relied upon; each in limine request may be supported by a maximum of
750 words of argument and may be opposed by a maximum of 750 words of
argument, and the party making the in limine request may add a maximum of 250

words in reply in support of its request. If more than one party is supporting or

-10-
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 11 of 14 PagelD #: 1158

opposing an in limine request, such support or opposition shall be combined in a
single 750-word submission (and, if the moving party, a 250-word reply). No
separate briefing shall be submitted on in limine requests, unless otherwise
permitted by the Court.

15. Page/Word Limitations. Where page limits are specified by order or
rule, the parties shall use a word-count limit. For each page allowed by order or
rule, the parties shall use up to 250 words. For example, where the page limit
specified by rule is 20 pages, the maximum number of words for a party’s
submission would be 5,000 (20 x 250). A certification as to the total number of
words must be included in any submission.

16. Font. The text for all briefs, letters, motions, and concise statements
of fact shall be 14-point and in Times New Roman or similar typeface. Each such
filing must include a certification by counsel that the filing complies with the type,
font, and word limitations set forth in this Order. The person who prepares the
certification may rely on the word count of the word-processing system used to
prepare the filing.

17. Compendium of Cases. A party may submit with any briefing two
courtesy copies of a compendium of the selected authorities on which the party
would like the Court to focus. The parties should not include in the compendium

authorities for general principles or uncontested points of law (e.g., the standards

-11-

 

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 12 of 14 PagelD #: 1159

for summary judgment or claim construction). An authority that is cited only once
by a party generally should not be included in the compendium. An authority
already provided to the Court by another party should not be included in the
compendium. Compendiums of cases shall not be filed electronically with the
Court, but a notice of service of a compendium of cases shall be filed electronically
with the Court. Compendiums shall comply with paragraph 9 of this Order.

18. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is
to be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should
file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

instructions, and (iv) special verdict forms no later than 5:00 p.m. on

 

dure 7 262/ [21 days before the Pretrial Conference]. The parties shall
submit simultaneously with filing each of the foregoing four documents in Word
format to cfe_civil@ded.uscourts.gov.

19. Trial. This matter is scheduled for a¥ -day joey ___ trial beginning

 

at 8:30 a.m. on July (7, 202( with the subsequent trial days beginning
at 9:00 a.m. Until the case is submitted to the jury for deliberations, the jury will
be excused each day at 4:30 p.m. The trial will be timed, as counsel will be
allocated a total number of hours in which to present their respective cases.

20. ADR Process. This matter is referred to a magistrate judge to explore

the possibility of alternative dispute resolution.

-12-
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 13 of 14 PagelD #: 1160

21. Relevant Deadlines and Dates. All relevant deadlines and dates

established by this Order are set forth in the chart attached as Exhibit A.

(LF C-

The Honorable Colm F. Connolly
United States District Court Judge

-[3-

 
Case 1:15-cv-01059-CFC-CJB Document 101 Filed 05/11/20 Page 14 of 14 PagelD #: 1161

Exhibit A

 

Action

Due Dates

 

Rule 26(a)(1) Initial Disclosures

June 5, 2020

 

Joinder of Other Parties and Amendments
of Pleadings

uly 15, 2020

 

Completion of Document Production

December 4, 2020

 

Identify Expert Witnesses and Provide

On or before December 18, 2020

 

 

 

Burden Expert Reports

Rebuttal Expert Reports On or before January 22, 2021
Fact Discovery Completion February 1, 2021

Expert Depositions On or before February 19, 2021

 

Dispositive Motions

On or before March 8, 2021

 

Responses on Dispositive Motions

On or before April 8, 2021

 

Replies on Dispositive Motions

On or before April 22, 2021

 

Pretrial Memoranda

June 1, 202] (21 Days

 

Before Final Pretrial Conference)

 

Motions in Limine

June 4, 2024 (21 Days

 

Before Final Pretrial Conference)

 

Jury Instructions, Voir Dire, and Special
Verdict Forms

Uvae 7, 202] (21 Days

 

Before Final Pretrial Conference)

 

Final Pretrial Conference

Juve 26,2021 vSS OM

 

 

Trial

 

f°?" aim.

July 14 2024

 

-14-

 
